In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00161-CR
        ______________________________



      IN RE: STEPHEN CLAY JOHNSTON




          Original Mandamus Proceeding




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                         MEMORANDUM OPINION

         Stephen Clay Johnston has filed a petition for writ of mandamus in which he asks this

Court to order the 6th Judicial District Court of Lamar County, Texas, to rule on several motions1

he filed with the District Clerk of Lamar County. The motions were filed on the eleventh or

fifteenth of August, 2011. Johnston argues that the trial court has failed or refused to fulfill its

ministerial duty to consider and rule on his motions.

         We deny the petition for writ of mandamus because the trial court has not had a reasonable

amount of time in which to rule on Johnston’s motions.

         We may grant a petition for writ of mandamus when the relator shows there is no adequate

remedy at law to redress the alleged harm and that the act to be compelled is purely ministerial.

Aranda v. Dist. Clerk, 207 S.W.3d 785, 786 (Tex. Crim. App. 2006) (per curiam) (orig.

proceeding). When a motion is properly filed and pending before a trial court, considering and

ruling on that motion is a ministerial act and mandamus may issue to compel the trial court to act.

In re Kleven, 100 S.W.3d 643, 644 (Tex. App.—Texarkana 2003, orig. proceeding); see also

Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—San Antonio 1997, orig.

proceeding).

         A trial court has a ministerial duty to consider and rule on a motion brought to the court’s

attention within a reasonable amount of time.                   In re Bonds, 57 S.W.3d 456, 457 (Tex.

1
 Attached to Johnston’s petition are file-stamped copies of a request for appeal bond, request for findings of fact and
conclusions of law, motion for production of documents, request for appointment of counsel, motion for evidentiary
hearing, supplemental motion for production of documents, and a motion for bench warrant.

                                                          2
App.—San Antonio 2001, orig. proceeding). A trial court’s refusal to rule on a pending motion

within a reasonable amount of time constitutes a clear abuse of discretion. See In re Shredder

Co., 225 S.W.3d 676, 679 (Tex. App.—El Paso 2006, orig. proceeding) (citing In re Greenwell,

160 S.W.3d 286, 288 (Tex. App.—Texarkana 2005, orig. proceeding)). Whether a reasonable

time has lapsed depends on the circumstances of each case. In re Blakeney, 254 S.W.3d 659, 662

(Tex. App.—Texarkana 2008, orig. proceeding). “Determining what time period is reasonable is

not subject to exact formulation. . . . Moreover, no bright line separates a reasonable time period

from an unreasonable one.” Id. (citation omitted) (citing Keeter, 134 S.W.3d at 253). Periods of

eighteen months and thirteen months have been held to be too long for a trial court not to rule.

In re Ramirez, 994 S.W.2d 682, 684 (Tex. App.—San Antonio 1998, orig. proceeding); Kissam v.

Williamson, 545 S.W.2d 265 (Tex. Civ. App.—Tyler 1976, orig. proceeding) (per curiam).

       In this case, barely one month has elapsed since the filing of the motions in question. We

find that Johnston has made no showing that the trial court has had a reasonable amount of time in

which to rule on his motions. See Blakeney, 254 S.W.3d at 662.

       Accordingly, we deny his petition for writ of mandamus.




                                                3
                                       Josh R. Morriss, III
                                       Chief Justice

Date Submitted:   September 15, 2011
Date Decided:     September 16, 2011

Do Not Publish




                                          4